Gonzalez, P.J. (concurring).
I concur with the majority’s result, granting plaintiffs motion for summary judgment declaring that it is not obligated to defend its insured, defendant Babylon, in the underlying litigation.
However, I would find that it was Babylon’s failure to conduct any inquiry into the details of the alleged food poisoning after having been made aware of the patron’s illness that requires this result. In Great Canal Realty Corp. v Seneca Ins. Co., Inc. (5 NY3d 742, 743-744 [2005]), the Court of Appeals stated that, while an insured’s reasonable “good-faith belief of nonliability” may excuse a failure to give timely notice, “it may be relevant on the issue of reasonableness, whether and to what extent, the insured has inquired into the circumstances of the accident or occurrence” (internal quotation marks and citations omitted). The Court found that the insured in that case had “failed to raise a triable issue of fact as to whether its delay in giving notice was reasonably founded upon a good-faith belief of nonliability” (id.).
*549In this case, in the week after Babylon received an oral complaint from the wife of a patron who alleged that her husband suffered food poisoning from a meal at its restaurant, the Suffolk County Department of Health Services conducted two inspections of the premises. Yet Babylon did not notify its insurer of the incident until approximately a year later, after it was sued by the wife of the patron, who had died four days after allegedly eating at the restaurant. Although it was incumbent upon Babylon to follow up on the patron’s complaint to determine whether it could face liability for the patron’s alleged food poisoning, it undertook no independent investigation in this regard. Thus, like the plaintiff in Great Canal Realty Corp., Babylon failed to raise an issue of fact as to the reasonableness of its claimed belief of nonliability.